In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Stark, J.), dated August 8, 1996, which granted the plaintiff’s motion for partial summary judgment on the issue of liability pursuant to CPLR 3212 (e).
Ordered that the order is affirmed, with costs.
The affirmation prepared by the defendants’ expert which was submitted in opposition to the plaintiff’s motion presented no triable issues of fact as to whether the defendant Joseph Denigris was negligent in falling asleep at the wheel of an automobile while driving (cf., Harvey v Dileno, 35 AD2d 668; Cicero v Clark, 23 AD2d 583). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.